Citation Nr: 1733461	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  11-17 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent for residuals of traumatic brain injury (TBI) (claimed as post-concussion syndrome, migraine headache, and headache syndrome).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel



INTRODUCTION

The Veteran served on active duty from November 2003 to March 2004, August 2004 to January 2006, January 2007 to August 2008, November 2008 to November 2009, September 2011 to December 2012, and from November 2013 to September 2014.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction of the case currently lies with the RO in Columbia, South Carolina.

The May 2010 rating decision granted service connection for traumatic brain injury (claimed as post-concussion syndrome, migraine headache, and headache syndrome) with an initial rating of 10 percent, effective November 24, 2009.  The Veteran disagrees with the initial rating assigned.  The July 2010 rating decision denied service connection for hearing loss.  Subsequent rating decisions have assigned separate ratings for headaches, rated as 50 percent disabling, and post-traumatic stress disorder (PTSD), rated as 70 percent disabling.

The Veteran was scheduled to appear for a Board videoconference hearing in June 2012, but did not report for this hearing.  He provided no explanation for his failure to report.  His hearing request, therefore, is deemed withdrawn.  38 C.F.R. § 20.704(e) (2016).

The Board remanded the case for further development in March 2014, June 2015, and March 2017.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.






FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss did not have its onset in active service, is not otherwise the result of a disease or injury incurred in active service, and was not incurred to a compensable degree within a year of active service.

2.  The Veteran's TBI is characterized by mild visual spatial disorientation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5103, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for an initial rating in excess of 10 percent for TBI have not been met. 38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 4.1 -4.14, 4.25, 4.124a, Diagnostic Code 8045 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The duty to notify for the issue of service connection for bilateral hearing loss was met in a May 2010 letter to the Veteran.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

The claim for an increased rating for TBI arises from disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs) and VA treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations in conjunction with his claims.  Overall, the examiners provided well-reasoned rationales for the opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran and his representative have not made the Board aware of additional evidence that is needed to substantiate the claim.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Service connection will also be presumed for certain chronic diseases, including other organic diseases of the nervous system, which includes sensorineural hearing loss, if manifest to a compensable degree within one year after discharge from active service.  See 38 C.F.R. §§ 3.307, 3.309 (2016).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  Even if disabling loss is not demonstrated at separation, a veteran may establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The Board initially acknowledges that the lack of any evidence showing the Veteran had bilateral hearing loss during service is not fatal to his claim for service connection.  The laws and regulations do not strictly require in-service complaint of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, the Court of Appeals for Veterans Claims has held where there is no evidence of the veteran's claimed hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's in service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service . . . ."  Hensley, supra, (quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  Therefore, the critical question is whether the Veteran has current hearing loss disability which is causally related to service.
The STRs show that in October 2004 the Veteran suffered a broken nose in motor vehicle accident.  The Veteran did not have hearing loss.  On a January 2007 audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
-5
-5
-10
LEFT
10
0
-5
-5
-5

In January 2009 and February 2009 the Veteran reporting hearing loss, and after cerumen was removed he could hear better.  On an October 2009 audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
5
25
25
LEFT
35
25
5
20
5

On a November 2009 evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
15
15
15
LEFT
30
25
0
20
20

On a March 2010 audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
0
LEFT
5
0
0
0
0

On a May 2010 audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
30
45
LEFT
30
30
20
20
35

The Veteran wrote in August 2010 that his hearing loss came from exposure to IED blasts and firing high caliber weapons during deployment.

In September 2010 the Veteran had a VA audiological examination.  He reported military noise exposure from approximately 12 IED blasts and heavy weapons, and denied non-military occupational and recreational noise exposure.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
5
5
LEFT
15
15
10
10
5

Speech audiometry revealed speech recognition ability of 94 percent in both ears.  The examiner wrote that the Veteran's hearing was clinically normal.

The STRs show that the Veteran had an audiogram in November 2010.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
0
0
LEFT
20
10
0
5
5

In June 2011, a VA examiner opined that the shifts in hearing could have been temporary and resolved.

On a February 2011 audiological evaluation from the STRs, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
0
0
LEFT
20
10
0
0
0

On a March 2013 audiogram from the STRs, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
0
0
LEFT
15
15
0
10
0

July 2014 treatment records state that a recent audiogram showed normal hearing.  On a July 2014 and January 2014 health assessments, the Veteran indicated that he had been bothered some by hearing loss in the past month.


The Veteran had a VA examination in September 2015.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
15
LEFT
15
15
10
20
10

Speech audiometry revealed speech recognition ability of 100 percent bilaterally.  The examiner felt that the Veteran had normal hearing bilaterally.  It was noted that at July 2014 treatment the Veteran had eustachian tube dysfunction but no complaints of hearing loss.  The examiner felt it is less likely than not that hearing loss was incurred in or caused by the claimed in-service injury, event, or illness.  The September 2010 audiogram results were confirmed by an objective test called Distortion Product Otoacoustic Omissions, which does not require cooperation.  Therefore, the examiner felt that these were the most reliable results.  The examiner also noted that the medical record indicate a chronic problems with cerumen impaction in both ears.  There was also a diagnosis of eustachian tube dysfunction.  It was also noted that hearing had been normal since May 2010.

The May 2010 audiogram results show hearing loss under 38 C.F.R. § 3.385 because the auditory thresholds in at least three frequencies were 26 or greater.  There are no other audiogram results of record in which there was hearing loss under 38 C.F.R. § 3.385.  The most recent audiological testing was at the September 2015 VA examination, and the examiner opined that September 2010 audiogram results, which do not show hearing loss for VA purposes, were the most accurate because they were confirmed by an objective test.  It was also noted that the record shows chronic problems with cerumen impaction in both ears.  The examiner felt it is less likely than not that hearing loss was incurred in or caused by the claimed in-service injury, event, or illness.  

The September 2015 VA examiner's opinion is given significant probative value because the rationale includes an analysis of the shifts in the Veteran's hearing.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (" [M]ost of the probative value of a medical opinion comes from its reasoning" and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion." ).

The evidence also does not show that the Veteran's hearing loss manifested to a compensable degree within one year of separation from service.  The May 2010 audiological testing was within a year of service.  However, the pure tone threshold averages results in level I hearing in each ear, which results in noncompensable hearing loss.  See 38 C.F.R. § 4.85.  Therefore, in addition to a direct basis, service connection is not warranted for sensorineural hearing loss based on the presumptive provisions for chronic diseases.  See 38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Because the evidence preponderates against the claim of service connection for bilateral hearing loss, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

III.  Increased Evaluation

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2016).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2016).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2016).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration also must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is seeking an evaluation in excess of 10 percent for TBI.  Diagnostic Code 8045 provides for the evaluation of TBI.  38 C.F.R. § 4.124a.  There are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment is evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  They are evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" whether or not they are part of cognitive impairment.  However, a rater is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another Diagnostic Code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table. 

Emotional/behavioral dysfunction is evaluated under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 

Physical (including neurological) dysfunction is evaluated based on the following list, under an appropriate Diagnostic Code: motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  Residuals not listed above that are reported on an examination are evaluated under the most appropriate Diagnostic Code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations. 

The need for special monthly compensation is considered for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet. 

Note (1) to Diagnostic Code 8045 states:  There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified'" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition. 

Note (2) to Diagnostic Code 8045 states:  Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation. 

Note (3) to Diagnostic Code 8045 states:  "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4) to Diagnostic Code 8045 states:  The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.  38 C.F.R. § 4.124(a).

The evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  Service connection is in effect for posttraumatic stress disorder (PTSD), migraine headaches, and cervical strain with spasms.  The evaluation for PTSD includes memory loss.  Therefore, memory loss, migraine headaches, and neck pain will not be considered in the evaluation for TBI.

At a Janaury 2010 VA examination for TBI the Veteran reported memory loss, headaches, and radiating neck pain.  The examiner noted that the remainder of the posttraumatic brain injury checklist was negative, including weakness or paralysis, fattigue and malaise, mobility problems, balance problems, and ambulatory problems.  There was also not numbness, tingling sensation, vision problems, taste or smell problems, or seizure problems.  In February 2010 the VA examiner opined that based on testing there was no objective evidence of nerve injury to the legs or right arm.

At an October 2012 TBI screening from VA treatment, the Veteran reported that memory problems or lapses, balance problems or dizziness, sensitivity to bright lights, and headaches that got worse after his TBI.  At May 2015 VA treatment the primary complaint was progressive memory loss.  The treating provider felt that the mermoy loss was more related to mood disorder and poor sleep.

The Veteran had a VA TBI examination in September 2015 at which it was noted that the current symptoms were headaches and memory impairment.  The examiner wrote that the symptoms irritability, poor concentration, avoidance, and inappropriate social interaction were due to PTSD/mood disorder.  The Veteran had mildly impaired visual spatial orientation.  He occasionally got lost in unfamiliar surroundings and had difficulty reading maps or following directions.  The Veteran could use assistive devices such as the global positioning system (GPS).  There were no neurobehavioral effects from TBI and the Veteran was able to communicate by spoken and written language (expressive communication) and to comprehend spoken and written language.  Consciousness was considered normal.  The examiner opined that TBI does not impact the Veteran's ability to work in public, interact with coworkers and customers, communicate, use judgment, show insight, and think abstractly.  In addition, the examiner separately indicated that TBI did not affect the Veteran's ability to work.

An August 2016 VA PTSD examiner indicated that it was not possible to differentiate what symptoms were attributable to PTSD and which were due to TBI. The examiner also wrote that there was some overlap in the symptoms and that TBI has been associated with headaches and some cognitive deficit.  The examiner did not specify what those cognitive deficits were, and therefore greater weight is given to the September 2015 TBI examiner in this regard.  See Nieves-Rodriguez, 22 Vet. App. at 304; Stefl, 21 Vet. App. at 124.  It is also noted that under Diagnostic Code 8045, emotional/behavioral dysfunction is evaluated under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  See 38 C.F.R. § 4.124(a).

With regards to the appropriate rating under the TBI facets, a level of 0 is assigned for memory, attention, and executive functions.  The September 2015 VA TBI examiner felt that there was objective evidence on testing of mild impairment of memory, attention, concentration, or executive function resulting in mild functional impairment.  This corresponds to a level 2 of impairment.  However, the September examiner opined that the poor concentration was due to the service-connected PTSD/mood disorder.  In order to avoid improper pyramiding, a level of 0 must therefore be assigned for memory, attention, and executive functions because deficiencies in this area are part of the rating for the service-connected PTSD.  See 38 C.F.R. § 4.14; 38 C.F.R. § 4.124a, Diagnostic Code 8045.

The examiner felt that the Veteran's judgment, orientation, motor activity, neurobehavioral effects, and communication, and consciousness were normal.  Therefore, a level of 0 is assigned for these facets of impairment.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045.  

In regards to social interaction, the examiner felt that it was frequently inappropriate.  The Veteran reported getting irritable and angry easily.  He did not like socializing and avoided people and places that made him recall past traumatic events.  However, the examiner felt that the problems with social interaction were due to the diagnosis of PTSD and were not due to TBI.  Therefore, a level 0 is assigned for social interaction because this is included the rating for PTSD.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045.

In regards to visual spatial orientation, the examiner felt that the Veteran was mildly impaired.  The Veteran reported sometimes having difficulty getting around.  He got lost easily and needed a GPS.  This is consistent with a level 1 level of impairment for this facet.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

In regards to subjective symptoms, the examiner felt that the Veteran had symptoms that did not interfere with work.  The Veteran reported occasional headaches that were sometimes intense, requiring him to lie down or stay in a dark room.  The Veteran was unable to work during these periods.  The examiner noted that this could be due to migraine headaches.  It is noted herein that service connection is in effect for migraine headaches with a rating of 50 percent, which is the highest schedular evaluation available.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Therefore, headaches will not be considered in the TBI rating because it would pyramiding to assign a higher level for TBI based on headaches.  See 38 C.F.R. § 4.14; 38 C.F.R. § 4.124a, Diagnostic Code 8045.  In addition, service connection is in effect for tinnitus, so it will not be considered herein.  See id.  The August 2016 VA PTSD examination report indicates that the Veteran had sleep disturbance.  However this was attributed to PTSD, so it will not be considered herein.  See id.  The Veteran reported balance problems or dizziness and sensitivity to bright lights at the October 2012 VA TBI screening.  While these are subjective symptoms, the Veteran does not have three or more subjective symptoms of TBI.  Therefore, a level 0 is assigned for the subjective symptom facet of TBI.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045.

Thus, a preponderance of the competent and credible evidence shows that TBI is not manifested by at least a level of 2 in any of the specially enumerated criteria listed in the table entitled Evaluations Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified found at Diagnostic Code 8045 at any time during the time frame on appeal, because at the highest his level of severity is 1 (that is not already separately compensated).  Therefore, the Board finds that the Veteran does not meet the criteria for a rating in excess of 10 percent under Diagnostic Code 8045.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a total disability rating based on individual unemployability (TDIU) in increased-rating claims when the issue of unemployability is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, however, the record does not reflect that the Veteran is unemployable due to his service-connected TBI.  The September 2015 TBI examiner opined that the residual conditions attributable to TBI did not impact the Veteran's ability to work.  Therefore, an implied claim for TDIU is not raised by this record and will not be considered.  

Finally, in light of the holding in Fenderson, supra, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected TBI, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 






ORDER

Service connection for bilateral hearing loss is denied.

An initial evaluation in excess of 10 percent for TBI is denied.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


